 

Exhibit 10.4

 



FORM OF TRADEMARK SECURITY AGREEMENT



 

This TRADEMARK SECURITY AGREEMENT (this "Trademark Security Agreement") is
entered into as of March [__], 2020 by and between SUMMIT WIRELESS TECHNOLOGIES,
INC., a Delaware corporation (the "Grantor") and [___________] (the "Secured
Party").

 

WHEREAS, (a) the Grantor and the Secured Party have entered into that certain
Securities Purchase Agreement dated as of the date hereof (as amended and in
effect from time to time, the "SPA") and (b) the Grantor has issued to the
Secured Party that certain Senior Secured Convertible Promissory Note dated as
of the date hereof (as amended and in effect from time to time, the "Note");

 

WHEREAS, in connection with the SPA and the Note, the Grantor has entered into
that certain Security Agreement dated as of the date hereof (as amended and in
effect from time to time, the "Security Agreement") with the Secured Party
pursuant to which the Grantor has granted a lien in favor of the Secured Party
in all of the Grantor's assets (including the Trademark Collateral) to secure
its obligations under the Guaranty; and

 

WHEREAS, in connection with the Security Agreement, the Grantor has agreed to
execute and deliver this Trademark Security Agreement in order to record the
security interest granted to the Secured Party with the United States Patent and
Trademark Office;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor hereby agrees as
follows:

 

SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms
defined in the Security Agreement and used herein have the meaning given to them
in the Security Agreement. The term "Trademarks" means, collectively, (a) all of
the trademarks, service marks, designs, logos, indicia, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
elements of package or trade dress, and other source and product or service
identifiers, used or associated with or appurtenant to the products, services
and businesses of the Grantor, that (i) are set forth on Schedule I hereto, or
(ii) have been adopted, acquired, owned, held or used by the Grantor or are now
owned, held or used by the Grantor, in the Grantor's business, or with the
Grantor's products and services, or in which the Grantor has any right, title or
interest, or (iii) are in the future adopted, acquired, owned, held and used by
the Grantor in the Grantor's business or with the Grantor's products and
services, or in which the Grantor in the future acquires any right, title or
interest, (b) all past, present or future rights in, to and associated with the
foregoing throughout the world, whether arising under federal law, state law,
common law, foreign law or otherwise, including the following: all such rights
arising out of or associated with the registrations of the foregoing items set
forth in clause (a), the right (but not the obligation) to register claims under
any state, federal or foreign trademark law or regulation; the right (but not
the obligation) to sue or bring opposition or cancellation proceedings in the
name of the Grantor or the Secured Party for any and all past, present and
future infringements or dilution of or any other damages or injury to the
foregoing or any associated goodwill, and the rights to damages or profits due
or accrued arising out of or in connection with any such past, present or future
infringement, dilution, damage or injury; and (c) any license rights related to
the foregoing.

 



 

 

 

SECTION 2. Grant of Security Interest in Trademark Collateral. The Grantor
hereby pledges, collaterally assigns and grants to the Secured Party to secure
the prompt and complete payment and performance of the Obligations, a security
interest (referred to in this Trademark Security Agreement as the "Security
Interest") in all of the Grantor's right, title and interest in, to and under
the following, whether now owned or hereafter acquired or arising (collectively,
the "Trademark Collateral"):

 

(a)    all of its Trademarks and licenses with respect to Trademarks to which it
is a party including those referred to on Schedule I;

 

(b)    all goodwill of the business connected with the use of, and symbolized
by, each Trademark and each license with respect to Trademarks; and

 

(c)    all products and proceeds (as that term is defined in the UCC) of the
foregoing, including any claim by the Grantor against third parties for past,
present or future (i) infringement or dilution of any Trademark or any
Trademarks exclusively licensed under any license, including right to receive
any damages, (ii) injury to the goodwill associated with any Trademark, or (iii)
right to receive license fees, royalties, and other compensation under any
license with respect to Trademarks.

 

SECTION 3. Security for Obligations. This Trademark Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Obligations, whether now existing or arising hereafter. Without limiting the
generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Obligations and would be
owed by the Grantor to the Secured Party, whether or not they are unenforceable
or not allowable due to the existence of an insolvency proceeding involving the
Grantor.

 

SECTION 4. Security Agreement. The Security Interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interests granted to the Secured Party pursuant to the Security Agreement. The
Grantor hereby acknowledges and affirms that the rights and remedies of the
Secured Party with respect to the Security Interest in the Trademark Collateral
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. To the extent there is any inconsistency between this
Trademark Security Agreement and the Security Agreement, the Security Agreement
shall control.

 

SECTION 5. Authorization to Supplement. If the Grantor shall obtain rights to
any new Trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. The Grantor hereby authorizes the Secured Party
unilaterally to modify this Trademark Security Agreement by amending Schedule I
to include any such new trademark rights of the Grantor. Notwithstanding the
foregoing, no failure to so modify this Trademark Security Agreement or amend
Schedule I shall in any way affect, invalidate or detract from the Secured
Party’s continuing security interest in all Collateral (including the Trademark
Collateral), whether or not listed on Schedule I.

 

SECTION 6. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.

 

SECTION 7. Governing Law. This Trademark Security Agreement and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Trademark Security
Agreement and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the law of the State of New York.

 

[signature pages follow]

 





 

 

 

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.

 

GRANTOR: SUMMIT WIRELESS TECHNOLOGIES, INC.             By:   Name: Brett Moyer
  Title: Chief Executive Officer

 

Accepted and Agreed:

 

[_______], as Secured Party

By: [________]

 

 

By:                                                               

Name:

Title:

 



 

 

 

SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS





 

 

 



 

 

 

 

 

